—In an action to recover damages for personal injuries, the defendants William J. Mallahan and Matthew J. Mallahan appeal from an order of the Supreme Court, Nassau County (McCabe, J.), dated July 3, 1991, which denied their motion for summary judgment dismissing the complaint insofar as it is asserted against them.
Ordered that the order is affirmed, with costs.
To defeat a motion for summary judgment, the opposing party must show facts sufficient to require a trial and must make that showing by evidentiary proof in admissible form (see, Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065, 1067; Spearmon v Times Sq. Stores Corp., 96 AD2d 552). That the plaintiff Ellen Scanlon and the defendants Long Beach Public Schools and James Jones placed their proof before the court by way of annexing deposition testimony and documentary evidence to their attorneys’ affirmations did not render their opposition papers defective (see, Olan v Farrell Lines, 64 NY2d 1092, 1093; Watford v Jack LaLanne Long Is., 151 AD2d 742). Further, sufficient issues of fact have been raised to warrant the denial of summary judgment (see, Zuckerman v City of New York, 49 NY2d 557, 562; Spearmon v Times Sq. Stores Corp., supra). Bracken, J. P., Balletta, Eiber and Copertino, JJ., concur.